                                                                                        JS-6
 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                       UNITED STATES DISTRICT COURT
11
                                    CENTRAL DISTRICT OF CALIFORNIA
12

13   ADRIAN GERARDO VALLE, an                         Case No. 2:20-cv-01219-DSF-SK
     individual,
14                                                        [Assigned to Judge Dale S. Fischer,
                          Plaintiff,                               Courtroom 7D]
15
             v.
16                                                    ORDER GRANTING STIPULATED
     J.K. COMMS. & CONSTRUCTION, INC.,                REQUEST FOR DISMISSAL
17   dba KLEVEN CONSTRUCTION, an
     Arizona corporation; and DOES 1 through
18   10, inclusive,
                                                      Complaint Filed: September 12, 2019
19                        Defendants.
20

21
             Pursuant to the Parties’ stipulation, Plaintiff’s claims in the above-captioned matter
22
     are hereby DISMISSED WITH PREJUDICE.
23
             IT IS SO ORDERED.
24
     DATED: March 4, 2020
25
                                                Honorable Dale S. Fischer
26                                              UNITED STATES DISTRICT JUDGE
27

28
                                                                                    [PROPOSED] ORDER
                                                                          Case No. 2:20-cv-01219-DSF-SK
     Error! Unknown document property name.
